Citation Nr: 1429344	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-18 909A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for glaucoma, to include as due to exposure to herbicides and secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel

INTRODUCTION

The Veteran had active military service from June 1962 to June 1965 and from September 1965 to September 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Indianapolis, Indiana.  A hearing was held before the undersigned in April 2014.  The transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran receives treatment from the VA; however, treatment records dated subsequent to April 2009 have not been obtained and associated with the claims file.  Therefore, the Board finds it necessary for attempts to be made to obtain and associate with the claims file records of the Veteran's treatment at VA since April 2009.  See 38 C.F.R. § 3.159 (2013).

The Veteran was afforded a VA medical examination in October 2006.  The examiner reported "more likely than not, the [Veteran] has open angle glaucoma.  Open angle glaucoma is not related to [diabetes mellitus]."  However, the examiner did not comment on whether the Veteran glaucoma was aggravated by the Veteran's diabetes mellitus.

In March 2012 the Veteran was afforded another VA medical examination.  The examiner reported that open angle glaucoma is not caused by the Veteran's diabetes.  The examiner stated that diabetes mellitus is not a cause of the disease.  However, the examiner did not provide an opinion on whether the Veteran's glaucoma is aggravated by the Veteran's diabetes mellitus.

The Veteran is in receipt of service-connected benefits for hypertension.  The examiners in October 2006 and March 2012 have not rendered an opinion regarding whether the Veteran's glaucoma is due to or aggravated by the Veteran's hypertension.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In addition, VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Thus, as the examinations in October 2006 and March 2012 are not sufficient and as the remand seeks to obtain additional treatment records, after obtaining any additional treatment records, the Veteran must be afforded another VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since April 2009.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the etiology of any glaucoma found to be present.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's suffers from glaucoma that is: (a) related to his active service, including in service eye infection and/or exposure to herbicides, or is (b) proximately due to or aggravated (chronically worsened by) his service-connected diabetes mellitus and/or hypertension.  The examiner should provide a complete rationale for any opinion provided.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

